The plaintiff in error was convicted in the county court of Oklahoma county of having illegal possession of intoxicating liquor, and sentenced to serve a term of six months in the county jail, and to pay a fine of $500.
At the time charged certain officers searched the residence of one Myers. The search occurred about 11 or 12 o'clock at night, and in the house at the time was Myers and his wife, one Updegraff, and plaintiff in error. A small quantity of whisky was found in the house, and some bottles and containers indicating that Myers was a bootlegger. No whisky was found in the room occupied by plaintiff in error, and he testified that at *Page 274 
the time he was engaged as a carpenter helping Myers repair a house. This was corroborated by the testimony of Updegraff. There was no other evidence connecting plaintiff in error with the whisky. The evidence does no more than raise a strong suspicion that plaintiff in error may have been connected with Myers in the illegal traffic in whisky, but the evidence falls short of that certainty of proof required to convict in a criminal case.
The case is reversed and remanded.